Dissenting opinion of Mr. Justice Breese : I do not concur in this opinion, for the reason that the plaintiff has no merits. Such as they are, they were fully disclosed to the jury by the testimony of the parties concerned, and the jury have found against the plaintiff on her own evidence. I doubt if a case can be found in the books, where a plaintiff, not having a meritorious cause of action, having failed to obtain a verdict, a new trial has been granted. In my opinion, the record shows that justice was done, and if the instruction was erroneous, we have often said a verdict should not be set aside if the record shows justice was done.